Citation Nr: 0514643	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-14 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, claimed as depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.  In 
that rating decision, the RO denied service connection for 
post-traumatic stress disorder (PTSD) and determined that new 
and material evidence had not been received to reopen a claim 
of service connection for depression.  As set forth above, 
the veteran's claim is now in the jurisdiction of the RO in 
Baltimore, Maryland.

In a June 2001 statement, the veteran withdrew his appeal of 
the issue of entitlement to service connection for PTSD.  
Accordingly, the Board finds that such issue is no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2004).

In May 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of the hearing has been associated with the claims 
folder.  In July 2003, a motion to advance this case on the 
Board's docket was granted under 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).

In August 2003, the Board remanded the matter for additional 
development of the evidence and due process considerations.  

As set forth below, another remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has an obligation to obtain a veteran's service medical 
records and other relevant records that are held or 
maintained by a governmental entity.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  VA must 
continue its efforts to obtain such records until they are 
obtained, unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2004).  

In its August 2003 remand, the Board noted that the veteran 
claimed to have received psychiatric treatment at several 
government facilities following his separation from service, 
including the Butner Federal Correctional Institution in 
North Carolina, beginning in the 1980's; and at the U.S. 
Medical Center for Federal Prisoners in Springfield, 
Missouri, in the late 1980's and 1990's.  Because no attempt 
had been made to obtain any of these records, the Board 
remanded the matter for additional development of the 
evidence.  

Pursuant to the Board's August 2003 remand, the RO contacted 
the U.S. Medical Center for Federal Prisoners in Springfield, 
Missouri, and requested copies of records pertaining to the 
veteran.  In June 2004, that facility responded that such 
records had been archived and could be requested from the 
Federal Bureau of Prisons (BOP).  The RO contacted BOP in a 
July 2004 letter, but was advised that they could not provide 
such records as an inadequate authorization had been 
provided.  The RO then contacted the veteran in November 2004 
and asked him to provide another authorization.  The veteran 
provided that information later that month, but the RO did 
not make an additional attempt to obtain treatment records 
from BOP.  

Likewise, pursuant to the Board's August 2003 remand, in May 
2004, the RO contacted the Butner Federal Correctional 
Institution in North Carolina and requested treatment records 
pertaining to the veteran.  After receiving no response, the 
RO sent a follow-up letter in July 2004.  Thereafter, the 
Butner facility responded that the veteran's records had been 
forwarded to a federal penal institution in Petersburg, 
Virginia, where the veteran had been transferred.  In 
November 2004, the RO contacted the Petersburg facility and 
requested copies of records pertaining to the veteran.  No 
response was received.  

Again, the VCAA obligates VA to "make as many requests as 
are necessary" to obtain records in the custody of a Federal 
department, unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  38 C.F.R. § 3.159(c)(2) (2004).  In view of 
the foregoing, another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998) (holding that where remand 
instructions are not followed, the Board errs as a matter of 
law when it fails to ensure compliance).

Accordingly, this matter is remanded for the following:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should contact the Federal Correctional 
Institution in Petersburg, Virginia, and 
request copies of complete clinical 
records pertaining to the veteran dated 
in the 1980's.

2.  After obtaining any necessary 
authorization from the veteran, the RO 
should contact the U.S. Medical Center 
for Federal Prisoners in Springfield, 
Missouri, and request copies of complete 
clinical records pertaining to the 
veteran dated in the in the late 1980's 
and 1990's.

3.  Following completion of the 
foregoing, the RO should review the 
claims file in its entirety.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




